Citation Nr: 0810317	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO. 05-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for depression.

2. Entitlement to an initial compensable rating for chronic 
eczematoid dermatitis, from February 25, 2004, to December 
15, 2005.

3. Entitlement to a rating in excess of 10 percent for 
chronic eczematoid dermatitis, since December 16, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to May 1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for depression and granted service connection for chronic 
eczematoid dermatitis, assigning a 0 percent (noncompensable) 
rating, effective February 25, 2004.

In November 2006, the RO assigned a 10 percent rating for 
eczematoid dermatitis, effective December 16, 2005.

In February 2008, the veteran and his spouse testified during 
a hearing at the RO before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record. 

In March 1993, February 1996, and March 1996, the RO denied 
the veteran's claims for service connection for a nervous 
disorder. The decisions, specifically, the March 1996 
decision, then became final. In July 2004, the veteran 
submitted a claim for service connection for depression. The 
RO adjudicated the claim as a new claim for service 
connection for depression. The veteran appealed this decision 
to the Board and the RO certified to the Board the veteran's 
claim of service connection for depression as a new claim. 
However, applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 
19.35.

While appellate proceedings thereafter ensued with a focus 
upon whether service connection is warranted for depression, 
on a de novo basis, the veteran's claim submitted in July 
2004 pertains to an issue that has previously been 
adjudicated in a final RO decision. Therefore, the issue to 
reopen the veteran's claim for service connection for 
depression has been characterized as shown on the title page 
and will be discussed in further detail below.

The Board's decision on the claims for higher ratings for 
eczematoid dermatitis is set forth below. The petition to 
reopen the claim of service connection for depression is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1. From February 25, 2004, to December 15, 2005, eczematoid 
dermatitis manifested with lesions on the veteran's bilateral 
feet requiring the use of topical ointment for treatment.

2. Since December 16, 2005, eczematoid dermatitis manifests 
with lesions on the veteran's hands, knee, and feet requiring 
the use of topical ointment for treatment.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for 
eczematoid dermatitis, from February 25, 2004, to December 
15, 2005, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2007).

2. The criteria for a disability rating in excess of 10 
percent for eczematoid dermatitis, since December 16, 2005, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in July 2006. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim for a higher rating; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. A March 2006 RO letter advised 
the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Although the veteran 
received VCAA notice after the original adjudication of his 
claim, he is not shown to be prejudiced by the timing of 
VCAA-compliant notice, as the RO readjudicated his claim in a 
November 2006 supplemental statement of the case (SSOC). See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

The Board has considered the recent ruling of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).

The Court found that, at a minimum, adequate notice under the 
law requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the July 2006 VCAA letter does not contain the 
level of specificity set forth in Vazquez-Flores. However, 
such procedural defect does not constitute prejudicial error 
in this case because of evidence of actual knowledge on the 
part of the veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The record includes statements from the veteran in the April 
2004 and January 2007 VA treatment records and during the 
February 2008 Board hearing, in which a description was made 
as to the effect of the service-connected disability on 
employability and daily life. These statements indicate 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation. Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim." Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007). In addition, the March 2006 VCAA letter 
notified the veteran that a disability rating would be based 
on the effect his symptoms and condition had on his 
employment. This showing of actual knowledge on the part of 
the veteran and notification by the RO satisfies the first 
and fourth requirements of Vazquez-Flores.

Finally, the April 2005 rating decision includes a discussion 
of the rating criteria used in the present case, and this 
criteria was set forth in further detail in the August 2005 
SOC. The November 2006 SSOC indicates readjudication of the 
veteran's claim. Mayfield, 20 Vet. App. at 543. The veteran 
was accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the second and third 
notification requirement of Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and a report of VA examination are 
associated with the claims file. Additionally, the veteran 
and his spouse presented testimony at a Board hearing in 
support of his claim and the hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that his eczematoid dermatitis is more 
severe than the current ratings reflect. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's condition, as applied to the applicable rating 
provisions, does not warrant a compensable rating prior to 
December 16, 2005, and does not warrant a rating in excess of 
10 percent since December 16, 2005. Because the preponderance 
of the evidence is against the claim, the appeal will be 
denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's eczematoid dermatitis has been rated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007). 
Diagnostic Code 7806 for dermatitis or eczema provides that 
if the dermatitis or eczema covers an area of less than five 
percent of the entire body or less than five percent of 
exposed areas affected, and no more than topical therapy 
required during the past 12-month period, a 0 percent 
(noncompensable) rating is warranted. A 10 percent rating is 
warranted when there is at least five percent, but less than 
20 percent of the entire body, or at least five percent but 
less than 20 percent of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period. A 30 
percent rating is warranted when 20 to 40 percent of the 
entire body, or if 20 to 40 percent of exposed areas are 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. A 60 percent rating is warranted when 
there is more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

February 25, 2004, to December 15, 2005

The veteran was assigned a noncompensable rating for his 
eczematoid dermatitis from February 25, 2004, to December 15, 
2005.

A July 2002 non-VA physician's statement from D.D., M.D. 
shows that the veteran could not work due to physical 
disability; however, the nature of the veteran's disability 
was not stated.

An April 2004 VA treatment record shows that the veteran 
reported that he had not been working because of his skin 
disorder that prohibited him from wearing boots.

On March 2005 VA examination, objective examination revealed 
that the veteran had erythema and scaling on the distal 
dorsal feet with post-inflammatory hyperpigmentation. He had 
marked maceration between all toes plantar surfaces and nails 
free of changes. There was no evidence of fungal infection.

Based on the above evidence, the veteran's feet are the only 
portion of his body that is affected by the eczematoid 
dermatitis. Therefore, this portion of the body that is 
affected is not shown to be at least five percent of the 
entire body or at least five percent of exposed areas to 
warrant a compensable rating. 38 C.F.R. § 4.118, Diagnostic 
Code 7806. Further, the veteran is not shown to use systemic 
corticosteroids or other immunosuppressive drugs to allow for 
a compensable rating. Id.




Since December 16, 2005

The veteran was assigned a 10 percent rating for his 
eczematoid dermatitis, effective December 16, 2005.

A December 2005 VA treatment record shows that the veteran 
reported that he had spreading blisters on his hands, knees, 
and feet. He stated that he previously would get the blisters 
only on his feet, but they had now spread to his knees and 
hands. He had several places on his hands with stabbing and 
intermittent sharp pain. He described the pain as having a 
sensation of needles sticking him in his hands. He had 
several places on his hands that had cracked open due to 
severe dry skin. He rated his pain to the hands, knees, and 
feet at a six on a scale of one to 10.

A January 2006 VA treatment record shows the veteran had a 
recent flare of the hands. Examination revealed eczematous 
lesions about the palms and dorsal hands as well as 
psoriasiform lesions of the knees. His feet were free of 
outbreak but the veteran stated that there were frequently 
lesions about the feet.

An April 2006 VA treatment record shows the veteran's 
bilateral hands had healed dry blisters with scarring and 
thickened skin. He also had eczema on his foot. There was no 
active bleeding or drainage.

A January 2007 VA treatment record shows that the veteran 
reported that he would get blisters on his feet that 
prevented him from standing and working.

During his February 2008 Board hearing, the veteran testified 
that he used corticosteroid ointment on his skin for relief. 
The veteran stated that 100 percent of his body was affected 
by the skin condition, as his whole body was affected, 
including his scalp. The veteran's spouse testified that at 
times, the veteran would not leave the bed all day because 
the blisters on his feet and knees would hurt him and he 
could not walk and would need assistance to get out of bed. 
The veteran stated that the blisters would flare at times and 
were intermittent. He also stated that he quit his job due to 
his skin condition.

The veteran has asserted that 100 percent of his body is 
affected by his service-connected skin condition. However, 
based on the objective medical evidence, the veteran's 
eczematoid dermatitis affects his hands, feet, and knees. 
Therefore, it is not shown that the eczematoid dermatitis 
affects at least 20 percent of his entire body or at least 20 
percent of the exposed areas of his body to allow for a 
rating in excess of 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7806. In addition, as the veteran testified that he uses 
topical ointment for medication, there is no evidence that he 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs that would allow for a rating in 
excess of 10 percent. 38 C.F.R. § 4.118, Diagnostic Code 
7806.

Both Periods

The above-determinations are based upon application of VA's 
rating schedule. Additionally, the Board finds that there is 
no showing that the veteran's service-connected eczematoid 
dermatitis reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) 
(2007) (considered in the March 2007 SSOC). Although the 
veteran has asserted that his disability prevents him from 
working and he has submitted a medical record from a 
physician that shows that he is physically not able to work, 
there is no objective evidence showing that his service-
connected eczematoid dermatitis is the cause that prevents 
his employability. As such, the June 2002 medical record did 
not indicate the specific disability that prevents the 
veteran from working. Therefore, the service-connected 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating). There also is no objective evidence that 
the disability warrants frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards. In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

The Board has also considered whether staged ratings pursuant 
to Fenderson, beyond those currently assigned, are warranted; 
however, the record does not support a finding that 
additional staged ratings are appropriate. For all the 
foregoing reasons, the claim for a compensable rating, prior 
to December 16, 2005, and a rating in excess of 10 percent, 
since December 16, 2005, for eczematoid dermatitis, must be 
denied. In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for chronic eczematoid 
dermatitis, from February 25, 2004, to December 15, 2005, is 
denied.

A rating in excess of 10 percent for chronic eczematoid 
dermatitis, since December 16, 2005, is denied.


REMAND

Procedurally, in March 1993, the RO denied the veteran's 
claim for service connection for a nervous disorder, stating 
that his diagnosis of impulsive disorder with alcohol 
dependence did not occur in service and was not aggravated by 
service. The veteran did not appeal this decision and it 
became final. 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 20.1103. 
In a February 1996 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition stating that he had not submitted new and material 
evidence to reopen the claim. In a March 1996 rating 
decision, the RO again denied the veteran's claim for service 
connection for a nervous disorder. Within the reasons and 
bases, the RO stated that VA treatment records, dated from 
January 1993 to April 1995, and a VA hospital report, dated 
in January 1993, were reviewed, which reflected treatment for 
major depression and a personality disorder. However, the RO 
denied the veteran's claim for service connection for a 
nervous disorder because the treatment records did not show 
service incurrence of a chronic neuropsychological disorder 
or incurrence of a psychosis within one year after discharge 
from service.

The veteran is currently claiming service connection for 
depression. As noted above, service connection for a nervous 
disorder, to include the diagnosis of major depression, has 
previously been considered by the RO and denied. The veteran 
did not appeal the March 1996 rating decision after properly 
being notified of the decision in a March 1996 letter. 
Therefore, that decision is final regarding his claim for 
service connection for depression. 38 U.S.C.A. §§ 5104, 7105; 
38 C.F.R. § 20.1103. Hence, to reopen the veteran's claim of 
service connection for depression, he must submit new and 
material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, as the RO did not address the question of whether 
new and material evidence has been received to reopen the 
claim of service connection for depression, the veteran has 
not been furnished the pertinent legal authority governing 
the question, nor afforded the opportunity to respond. 
Accordingly, to avoid any prejudice to the veteran, the RO 
should address the question of whether new and material 
evidence has been received to reopen the claim of service 
connection for depression, in the first instance. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Court of Appeals for Veterans Claims has held in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), that when a veteran 
applies to reopen a previously denied claim, VA must examine 
the bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

In this case, the RO has not considered the bases for the 
denial in the prior March 1996 RO rating decision and then 
provided the veteran a specifically tailored notice 
explaining what is needed to reopen the claim for service 
connection for depression in light of the prior 
deficiency(ies) in the claim. Therefore, proper notice as 
required under 38 U.S.C.A. § 5103(a) has not been provided as 
to the claim on appeal.

Hence, due process of law requires a remand of the claim on 
appeal for full compliance with the VCAA's notice 
requirements. The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA. 
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish to the veteran and 
his representative VCAA-compliant 
corrective notice specific to the claim on 
appeal-the petition to reopen the claim 
for service connection for depression.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate the claim. In this regard, the 
letter should explain what is needed to 
reopen the claim (in terms that specify the 
basis(es) for the prior March 1996 denial), 
as well as what is needed to substantiate 
the underlying claim for service connection 
on the merits, pursuant to the Kent 
decision (cited to above).

To ensure that the duty to notify the 
claimant what evidence will be obtained by 
whom is met, the RO's letter(s) should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter on 
appeal that are not currently of record. 
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

2. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records and responses 
received should be associated with the 
claims file. If any records sought are not 
obtained, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3. After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should address the question of whether 
new and material evidence to reopen the 
claim for service connection for 
depression has been received, in light of 
all pertinent evidence and legal 
authority.  

4. If any benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


